238 S.W.3d 731 (2007)
STATE of Missouri, Respondent,
v.
Jasper WOODS, Appellant.
No. ED 89027.
Missouri Court of Appeals, Eastern District, Division Three.
November 13, 2007.
Gwends R. Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Jasper Woods ("defendant") appeals the judgment on his conviction of one count of assault of a law enforcement officer in the second degree and one count of armed criminal action. Defendant claims the trial court erroneously admitted certain evidence at trial, and the court erred in granting the state's motion to strike two members of the venire panel for cause.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).